                                      Case 1:20-cv-03090-LMM Document 30-2 Filed 02/12/21 Page 1 of 1

                                                                                                              TOM JACOB
                                                                                                                  Attorney




                                                                                             tjacob@nationaltriallaw.com
                                                                                       7500 Rialto Blvd, Bldg. Two, Ste 250
                                                                                                          Austin, TX 78735
                                                                                                         W: (512) 476-4346
                                                                                                          F: (512) 476-4400

• -   •   '   "   '   '   '   j   •




                                                           Thursday, August 17, 2017



                              Office of Chief Counsel
                              VA Regional Office
                              3322 West End Avenue, Suite 509
                              Nashville, TN 37203

                              Re: Federal Tort Claims of Tommy Lorenzo Byrd and Lorenzo Byrd

                              To Whom It May Concern:

                              Please be advised that Whitehurst, Harkness, Brees, Cheng, Alsaffar, Hig-
                              ginbotham & Jacob, PLLC has been retained to represent Mr. Tommy Lorenzo
                              Byrd and Lorenzo Byrd in a tort claim against the Atlanta VA Health Care Facility
                              in Atlanta, Georgia.

                              Enclosed are signed Form 95's for their claim. I have also enclosed signed copies
                              of the Letter of Representation for your files and relevant medical evidence.
                              Please confirm your receipt of the Form 95's by returning file-stamped copies of
                              the Form 95's to our office.

                              If the Department of Veterans Affairs contends that any person at the Atlanta VA
                              Health Care Facility in Atlanta, Georgia who provided care to Mr. Tommy Lorenzo
                              Byrd was not covered by provisions of tlie Federal Tort Claims Act to the same ex-
                              tent and in the same manner as an employee of the United States acting in tlie
                              course and scope of his/her employment, please immediately and well before tlie
                              expiration of any statute oflimitations provide me with the name of said per-
                              son(s), the basis for the contention that said person(s) are not covered under the
                              Federal Tort Claims Act, the name and address of their employer(s) during the




                                                                  NTL -004565
